DETAILED ACTION
Response filed on 2/22/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 8, and 15 are amended.
Claims 4, 13-14, and 19-20 are canceled.
No new claims added.
Claims 1-3, 5-12, 15-18, and 21-24 are pending for examination.
Response to arguments
Re: 35 U.S.C. 103 rejections
Applicant’s arguments have been fully considered. Below are applicant’s arguments and examiner’s response to the arguments:
Applicant’s argument: Applicant respectfully submits the features "sending, by a first network node, information of a measurement object to a second network node, wherein the information of the measurement object is used for the second network node to generate part of measurement configuration information, the first network node is a master node, and the second network node is a secondary node, and wherein the first network node does not generate the part of measurement configuration information" of claim 1 are not disclosed by NEC. (Emphasis added).
Examiner’s response: Examiner respectfully disagrees. NEC proposal 4b states, “Measurement configuration to the SN RAT (e.g. MeasObjectNR) for the serving frequency of the SN is configured by either the SN (NR RRC) or the MN (LTE RRC), or both”. Therefore, as per the disclosure, first network node may send measurement object to the second network node.
Applicant’s argument: (pgs. 9-10 of applicant’s response filed on 2/22/2021) As can be seen from NEC, the serving/non-serving frequency is part of information of the SN, and thus there is no need for the SN to acquire the serving/non-serving frequency from the MN. NEC does not teach sending the serving/nonserving frequency of the SN by the MN to the SN, either.
By contrast, in the subject application, part of measurement configuration information is generated based on information of a measurement object, and the information of the measurement object is sent by the first network node (i.e., MN) to the second network node (i.e., SN).
Examiner’s response: Examiner respectfully disagrees. As per proposal 4b, measurement configurations for serving or non-serving frequencies may be configured either by MN or the SN. Therefore the measurement configuration information may be generated jointly by both the MN and the SN.
Applicant’s argument: The Office further asserted the feature "the measurement object is a frequency point" of claim 1 is disclosed by the combination of Fan and NEC, because NEC discloses the measurement object and Fan discloses the "frequency point."
(quoted par.6 of Fan)
As can be seen, the frequency information is configured by MeNB for UE directly so that the UE can perform measurements and send measurement results to the MeNB. By contrast, as analyzed above, the information of the measurement object (i.e., the information about the frequency point) is sent by the first network node to the second network node to enable the second network node to generate part of measurement configuration information. NEC's frequency information is not the claimed "frequency point" at least because it is configured for UE directly.
Examiner’s response: Examiner respectfully disagrees. That the measurement object is a frequency point is disclosed by NEC. Proposals 4a and 4b discloses measurement configuration, 
Applicant’s argument: (pgs. 9-10 of applicant’s response filed on 2/22/2021) “Applicant respectfully submits the feature "the first network node and the second network node are respectively connected with the terminal through an RF chain" of claim 1 is not disclosed by Baek. 
The cited paragraph [0304] and Fig. 1 of Baek recite:
[0304] The LAA uses a band of 5 GHz unlike in the legacy licensed band, and thus the LAA UE operates as a plurality of RF chains.
In other words, the UE per se in Baek operates as an RF chain.
However, in the subject application, the UE is connected to the first network node through an RF chain and is connected to the second network node through an RF chain. As can be seen, the UE and the RF chains are separate entities.
Therefore, the feature "the first network node and the second network node are respectively connected with the terminal through an RF chain" of claim I is not disclosed by Baek (Emphasis added)”.
Examiner’s response: Examiner respectfully disagrees. In the office action examiner pointed out to Fig. 1 which illustrates the UE is connected to licensed LTE and U-LTE through two different frequencies and thus the network nodes, each, are connected to the UE through an RF chain, the two RF chains being separate from each other.
Baek’s disclosure related to the UE as plurality of RF chains is related to support of communication using two different frequencies, with two different RF chains with the two network nodes.
35 U.S.C. rejections are not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2020/0100128 A1), hereinafter “Fan” (supported by provisional application 62/564,774) in view of “Measurement coordination in LTE-NR DC”, R2-1705267, hereinafter “NEC”, and further in view of BAEK et al. (US 2016/0227571 A1), hereinafter “Baek”.
Regarding claim 1, Fan teaches, measurement configuration method (Fan: [0045], lines 6-7, “receiving, from a base station in the first RAN, using the first RAT, measurement configuration information”). 
Fan teaches, ‘the first network node is a master node, and the second network node is a secondary node’ (Fan: [0092], lines 5-10, “NR is the master and LTE is the secondary node (referred to as NE-DC). Also, LTE and NR are the RATs that are covered in this description. However, various embodiments may also be applicable to any aggregation scenario where the MN and SN apply different cellular/wireless RATs”; see also Fig. 1).
Fan however fails to teach ‘the measurement configuration method comprising: 
sending, by a first network node, information of a measurement object to a second network node, wherein the information of the measurement object is used for the second network node to generate part of measurement configuration information, wherein the first network node does not generate the part of measurement configuration information’.
NEC in the same field of endeavor teaches the following:
(Page 3, observation 1) “there should be only one measurement object to one carrier frequency configured by either the MN or the SN. Thus the measurement object for non-serving frequencies of the SN is only configured by either the MN or the SN for a UE. It should be coordinated which node can configure it via X2/Xn.
On the other hand, if the duplicated measurement is allowed, the following principles applied instead. Both of the MN and the SN can perform the measurement configuration for the non-serving , and,
(Proposal 4a)
Only one measurement object to one carrier frequency by either MN or SN
Measurement configuration to the SN RAT (e.g. MeasObjectNR) for the serving frequency of the SN is configured ONLY by the SN (NR RRC).
Measurement configuration to the SN RAT (e.g. MeasObjectNR) for non-serving frequency of the SN is configured by either the MN (LTE RRC) or the SN (NR RRC). It should be coordinated which node can configure it between the MN and the SN.
(Proposal 4b)
Measurement configuration to the SN RAT (e.g. MeasObjectNR) for the serving frequency of the SN is configured by either the SN (NR RRC) or the MN (LTE RRC), or both.
Measurement configuration to the SN RAT (e.g. MeasObjectNR) for non-serving frequency of the SN is configured by either the SN (NR RRC) or the MN (LTE RRC), or both. It should be coordinated which node can configure which SN frequency between the MN and the SN in order to reduce the UE complexity due to duplicated measurements.

The above disclosures by NEC teaches that the second network node does part of the measurement configuration and teaches the claim element, ‘the measurement configuration method comprising: sending, by a first network node, information of a measurement object to a second network node, wherein the information of the measurement object is used for the second network node to generate part of measurement configuration information’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of NEC with that of Fan to avoid duplicated measurements as disclosed above in the first bullet of proposal 4a.
Fan teaches, ‘receiving, by the first network node, a measurement result obtained at the measurement object based on the part of measurement configuration information from a terminal with a multi-Radio Frequency (RF) receiving capability’ (Fan: [0079], lines 13-18, “The processing circuitry 52 is also configured to selectively report measurement data for radio measurements performed by the wireless device 50 on one or more of the serving cells in the second RAN to the first RAN, using the first RAT, in accordance with the measurement configuration information”).
Combination of Fan and NEC however fails to expressly teach, ‘wherein the first network node and the second network node are respectively connected with the terminal through an RF chain’.
Baek in the same field of endeavor (See Fig. 1 of Baek) teaches, ‘wherein the first network node and the second network node are respectively connected with the terminal through an RF chain’ (Baek: [0304], lines 1-3, “The LAA uses a band of 5 GHz unlike in the legacy licensed band, and thus the LAA UE operates as a plurality of RF chains”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine teaching of Baek with that of Fan and NEC for enhancement of system performance in similar scenario when the user equipment is connected to both primary and secondary carriers as disclosed by Baek, “when the UE has different RF chains for a licensed band and an unlicensed band, system performance may be enhanced by removing influence on transmission/reception of a cell of a licensed band during measurement of an LAA cell that operates at different frequencies” ([0304], lines 7-12).
, ‘wherein the measurement object is a frequency point’ (NEC: proposals 4a and 4b discloses measurement configuration, ‘measObjectNR’ for serving and non-serving frequencies).

Regarding claim 2, combination of Fan, NEC and Baek teaches the measurement configuration method of claim 1. 
Fan fails to expressly teach but NEC teaches, ‘wherein: the measurement configuration information is received by the terminal through the RF chain for connection between the second network node and the terminal’ (As per discussion above in claim 1, the second bullet of proposal 4a by NEC, “Measurement configuration to the SN RAT (e.g. MeasObjectNR) for the serving frequency of the SN is configured ONLY by the SN (NR RRC)”. 
Regarding claim 3, combination of Fan, NEC and Baek teaches the measurement configuration method of claim 1. 
Fan teaches, ‘wherein, receiving, by the first network node, the measurement result obtained at the measurement object from the terminal comprises: receiving, by the first network node, the measurement result through the RF chain for connection between the first network node and the terminal’ (Fan: [0080], “The method 500 also includes selectively reporting measurement data for radio measurements performed by the wireless device on one or more of the serving cells in the second RAN to the first RAN, using the first RAT, in accordance with the measurement configuration information (block 504)”; See Fig.5).

Regarding claim 5, Combination of Fan, NEC and Baek teaches the measurement configuration method of claim 1. 
Combination of Fan, NEC and Baek teaches, ‘wherein the measurement object is out of a band range supported by the RF chain connecting the first network node with the terminal’ (NEC: Table 1, Col. 4 discloses measurement configuration for “Non-serving frequency of SN in SN RAT” may be done by either MN or SN; out of band range, as per understanding from the spec, “measurement object may be out of a band range supported by the first RF chain and within a band range supported by the second RF chain.” (Specification, Pg. 7, lines 9-10)”, implies non-serving frequencies; NEC Fig. 1 discloses the scenario).

Regarding claim 8, it is regarding method in a terminal performing part of the functions described in claim 1. The claim is rejected based on rejection of claim 1.
Regarding claim 9, claim is rejected based on rejection above of claim 2.
Regarding claim 10, claim is rejected based on rejection of claim 1. 
Regarding claims 11, claim is rejected based on rejection above for claim 3.
	Regarding claim 12, sending measurement report is complementary to receiving the measurement configuration. Claim is rejected based on rejection of claim 3.
Regarding claim 15, it is regarding a terminal performing method of claim 8. The claim is rejected based on rejection above for claim 8.
Regarding claim 16, it is regarding a terminal performing measurements that it has to perform after receiving the measurement configuration. The claim is obvious in light of receiving the measurement configuration reception and reporting of measurement results. The claim is rejected based on rejection above for claim 1 and 2.

Regarding claims 17, the claim is rejected based on rejection above for claim 3.
Regarding claim 18, claim is rejected based on rejection of claim 12.

Regarding claim 21, combination of Fan, NEC and Baek teaches the measurement configuration method of claim 1. 
Fan teaches, ‘wherein the first network node and the second network node belong to different wireless networks’ (Fan: [0013], “The MN and SN may be nodes that use LTE (4G) or NR (5G) radio access technologies. They may both support the same technology, or they may support different technologies”).

Regarding claim 22, combination of Fan, NEC and Baek teaches the measurement configuration method of claim 21.
Fan teaches, ‘wherein a first wireless network where the first network node is located is a long term evolution network, and wherein a second wireless network where the second network node is located is a new radio network’ (Fan: [0013], “The MN and SN may be nodes that use LTE (4G) or NR (5G) radio access technologies. They may both support the same technology, or they may support different technologies”).

Regarding claims 23, claim is rejected based on rejection above of claim 21.
Regarding claims 24, claim is rejected based on rejection above of claim 22.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Fan, NEC, and Baek as applied to claim 1 above, and further in view of “UE and network handling for NR measurement configuration”, R2-1704814, hereinafter “Intel”.
Regarding claim 6, Combination of Fan, NEC and Baek teaches the measurement configuration method of claim 1. 
‘wherein the measurement configuration information comprises a measurement gap and a correspondence between a measurement gap and a measurement object’.
	Intel in the same field of endeavor teaches:
(Proposal#1) Regardless of Option 1 (Independent configuration between MCG and SCG) or Option 2 (Independent configuration between MCG and SCG), measurement configuration (at least on the measurement object, measurement gap configuration) coordination between the MN and SN needs to be performed to ensure that there is no inconsistency issue (e.g. the same max measurement bandwidth is used, measurement gap configuration is the same etc.);
(Page 3, Par. 1) “regardless of Option 1 and 2, it can be seen that there is a need to ensure consistency between NR measurement configuration (particularly the measurement object for a NR frequency, measurement gap configuration) that are configured by LTE MN and NR SN”.
Intel thus teaches the claim, ‘wherein the measurement configuration information comprises a measurement gap and a correspondence between a measurement gap and a measurement object’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Intel with that of Fan, NEC and Baek to ensure consistency as discussed above in disclosures by Intel.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Fan, NEC and Baek as applied to claim 1 above, and further in view of “Summary of email discussion [97bis#10][NR] MN/SN measurement coordination”, R2-1704138, hereinafter “NTT”.
Regarding claim 7, Combination of Fan, NEC and Baek teaches the measurement configuration method of claim 1.  
Fan, NEC or Baek however fails to expressly teach the claim elements. 
‘Before sending, by the first network node, the information of the measurement object to the second network node, the method further comprising: determining, by the first network node, whether the RF chain for connection between the first network node and the terminal enables RF measurement to be performed or not; 
in a case that the RF chain for connection between the first network node and the terminal does not enable RF measurement to be performed, sending the information of the measurement object to the second network node; and 
in a case that the RF chain for connection between the first network node and the terminal enables RF measurement to be performed, performing RF measurement on the measurement object by the RF chain connecting the first network node with the terminal’. 
The disclosures by NTT teach the claim elements are evidenced by the following:
a) (NTT DOCOMO comment in table 1) “the number of measured carriers has to be coordinated between MN and SN so that it does not go beyond the UE capability”), and
b) (Qualcomm comment in Table 1) “The separation looks good from standardisation point of view. Each RAT’s specification can independently specify the measurement details. But it doesn’t mean the MN and the SN can configure the measurements without any coordination because RAN has to guarantee the measurement configuration won’t exceed the UE measurement capabilities such as:
1. The total number of measurement events
2. The total number of measurement carriers
3. ”Need for gap” capability
For 1, the MN and the SN could have the max number of measurement events independently.
For 2, UE may share the resources across the RATs so the MN and the SN need the capability coordination at least for the case that any NR inter-frequency measurement is newly configured”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of NTT with the teachings of Fan, NEC and Baek for measurement configuration in LTR-DC operation as disclosed by NTT in § 2.2, “the key issue in question is how the measurement configuration (objects, reporting configurations, IDs) can be built for the UE in the LTE-NR DC operation” and discussing options to achieve the goal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462